                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

ANANTH JASTY

       Plaintiff,                                   Case No.: 6:19-cv-01706-CEM-DCI

v.

MURALI JASTY,

      Defendant.
___________________________/

       DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT

       COMES NOW, Defendant, Murial Jasty, pursuant to Rule 12(b), Federal Rules of Civil

Procedure, by and through his undersigned trial counsel and files his Motion to Dismiss Plaintiff,

Ananth Jasty’s First Amended Complaint filed on October 31, 20191, as Ananth Jasty’s First

Amended Complaint fails to state a claim upon which relief may be granted against Murial Jasty

and shows the Court as follows:



                                          Introduction

       In his 8 count complaint and demand for injunctive relief, Plaintiff, Ananth Jasty sets

forth, in part, allegations of entitlement to money from his deceased grandfather, Venkatanarayana

Jasty’s accounts demanding immediate payment.2

       Defendant, Murali Jasty, the son of Venkatanarayana Jasty and personal representative of




       1
           Document #20.
       2
           See generally, Document #20.
his estate.3

          Ananth Jasty complains of substandard medical treatment received during Venkatanarayana

Jasty’s final years4, Murali Jasty drinking alcohol [more than 2 decades ago] 5 as well as issues

involving his medical license6, coercion7, and a demand letter received from Attorney Robert

Elton.8

          Defendants, Murial Jasty, now moves to dismiss Ananth Jasty’s complaint and demand for

injunctive relief as he fails to state a claim upon which relief can be granted. Specifically, Ananth

Jasty fails to satisfy the pleading requirements in order to state valid claims.

          Further, the Complaint is subject to dismissal to the extent it seeks to recover money from

Venkatanarayana Jasty’s estate which appears to be subjects for a probate action.

          Murial Jasty respectfully requests this Court enter an Order granting his Motion to Dismiss

Ananth Jasty’s First Amended Complaint dismissing the claims against him.

                           MEMORANDUM OF LAW AND ANALYSIS

                                   Legal Argument and Authority

                    A.    Motion to Dismiss Standard

          Rule 8, Federal Rules of Civil Procedure, requires a plaintiff to plead “a short and plain


          3
              Document #20, p. 29, ¶ 175.
          4
              Document #20, p. 9-10, ¶ 41-45.
          5
              Document #20, p. 5, ¶ 22.
          6
              Document #20, p. 5, ¶ 24.
          7
              Document #20, p. 12-13, ¶ 64-70.
          8
              Document #20, p. 21-23, ¶ 118-130.

                                                   -2-
statement of the claim showing that the pleader is entitled to relief,” among other requirements.9

However, “a pleading that offers ‘labels and conclusions’ or a formulaic recitation of the elements

of a cause of action will not do.’”10

       Under Rule 12(b)(6), Fed. R. Civ. P., a complaint must be dismissed “if the facts as plead

do not state a claim for relief that is plausible on its fact.”11 In considering a motion to dismiss,

a court accepts all well-plead allegations as true and construes the allegations in the light most

favorable to the non-moving party.12 However, a court need not accept as true conclusory

allegations or “unfounded deductions of fact.”13 Rather, a plaintiff’s allegations of fact must be

sufficient to raise a right to relief beyond a speculative level. 14 Accordingly, naked assertion[s]

devoid of “further factual enhancement” will not suffice to state a claim. 15

       Thus, if the complaint does not contain well plead allegations that “plausibly give rise to

an entitlement of relief,” as in the case at bar, the action must be dismissed. 16




       9
           Ashcroft v. Iqbal, 556 U.S. 662, 677-8, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).
       10
        Iqbal at 678. Citing, Bell Atlantic v. Twombly, 550 U.S. 544, 555, 127 S. Ct.
1955, 167 L. Ed. 2d 929 (2007).
       11
            Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1260-1261 (11th Cir. 2009).
       12
            Id.
       13
            Id.
       14
        Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 555, 127 S. Ct. 1955, 167 L. Ed. 2d
929 (2007).
       15
            See, Iqbal, 556 U.S. 678; Quoting, Bell Atlantic Corp. 550 U.S. at 557.
       16
            See, Iqbal at 555 U.S. 679.

                                                -3-
       B.        Federal Court Sitting in Diversity Applies Florida Choice of Law Rules

       “Sitting in diversity jurisdiction, this Court applies Florida choice of law rules.”17 As

such, Defendant, Murali Jasty relies on case law from the Fifth District Court of Appeal as well

as federal cases.

       C.        Federal Court Jurisdiction is Limited

       Federal courts are courts with limited jurisdiction and are required to inquire into their

jurisdiction at the earliest possible point in the proceeding.” 18

I.     Plaintiff Fails to State a Claim for Civil Extortion (Under California Law)

       Count I of Plaintiff, Ananth Jasty, amended complaint can not establish a legally

cognizable civil extortion claim under California law. Paragraph 151 of the amended complaint

states, in part, California recognizes a cause of action for civil extortion for the recovery of money

obtained through a wrongful act.19

       However, the fact pattern articulated in the amended complaint suggests a demand letter

forwarded by Robert Elton, Esquire, is the source of the alleged civil extortion. The fact pattern

completely omits any inference suggesting Murali Jasty actually obtained money from Ananth

Jasty as result of the demand letter. As such, there exists no legally cognizable claim for civil

extortion.




       17
         Reliastar Life Ins. Co. v. Kiel, 2010 WL 11507705 (Fla. M.D. June 29, 2010) [not
reported in Fed. Supp.]; Citing, U.S. Fid. & Guar. Co. v. Liberty Surplus Ins. Corp, 550
F.3d 1031, 1033 (11th Cir. 2008) (per curiam).
       18
            Kirkland v. Midland Mortg. Co., 243 F.3d 1277, 1279-1280 (11th Cir. 2001).
       19
            Document #20, p. 26, ¶ 151.

                                                 -4-
       Ananth Jasty’s complaint opts to criticize with unsubstantiated allegations of poor

professional behavior by both Murali Jasty and Attorney Robert Elton. Murali Jasty respectfully

requests this Court dismiss Count I of Plaintiff, Ananth Jasty’s First Amended Complaint with

prejudice.

II.    Plaintiff Fails to Establish a Claim for Trespass to Chattel (Under California Law)

       Count II of Plaintiff, Ananth Jasty’s amended complaint involves a claim for Trespass to

Chattel. His sketchy argument appears to be limited to monies in Vanguard Accounts owned by

Venkatanarayana Jasty. As noted in his amended complaint, these Vanguard Accounts were part

of an estate plan. As such, Ananth Jasty fails to establish any ownership of the monies at the time

of the alleged trespass to chattel.

       Further, Ananth Jasty fails to cite to any specific provision of California law establishing

a claim for trespass to chattel.

       Legal rights to any portion of Venkatanarayana Jasty’s estate are appropriate for a probate

court. Ananth Jasty does not set forth any case law or statutory law which divests probate matters

to this Court. “Federal courts are courts of limited jurisdiction.” 20

       Again, if Ananth Jasty demands portions of Venkatanarayana Jasty’s estate, he should

address these matters in probate court. Murali Jasty respectfully requests this Court dismiss Count

II of Plaintiff, Ananth Jasty’s amended complaint with prejudice.




       20
         Champlin v. Corrections Corp. of America, Inc., 2008 WL 2686189 *4 (M.D. Fla.
2008); [not reported in F.Supp.2d]; Citing, Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095
(11th Cir. 1994).

                                                -5-
III.   Plaintiff Fails to Establish a Claim for Conversion (Under California Law)

       Plaintiff, Ananth Jasty, now attempts to allege a claim for conversion under California law

without citing to any statute. The Vanguard accounts which are the subject of Ananth Jasty’s

conversion claim were owned by Venkatanarayana Jasty.

       Under California law, the elements of conversion of money include:

               (1)    the plaintiff had ownership or right to the property at the

                      time it was converted;

               (2)    the defendant wrongfully took the property or interfered with the owner's

                      ability to use it;

               (3)    without the plaintiff's consent; and

               (4)    the plaintiff suffered damages as a result.21

       At the time of the alleged conversion, Venkatanarayana Jasty owned the Vanguard accounts

as such, Ananth Jasty did not have possessory rights at the time of any transfer Ananth Jasty’s

claim for conversion fails.

       As Venkatanarayana Jasty passed away, the proper forum for any allegation of conversion

of estate assets is probate court. Again, if Ananth Jasty demands accounting of Venkatanarayana

Jasty’s estate, he should address these matters in probate court.

       Murali Jasty respectfully requests this Court dismiss Count III of Plaintiff, Ananth Jasty’s

amended complaint with prejudice.




       21
        Aronson v. Bank of America Nat. Trust & Savings Ass'n, 9 Cal. 2d 640, 645, 72
P.2d 548 (1937).

                                               -6-
IV.      Plaintiff Fails to Establish Standing to be Entitled to an Accounting of All Assets

         Plaintiff, Ananth Jasty’s amended complaint fails to establish standing to demand an

accounting for all property he [Murali Jasty] illegally obtained prior to Venkatanarayana Jasty’s

death.

         Again, if Ananth Jasty demands accounting of Venkatanarayana Jasty’s estate, he should

address these matters in probate court. Murali Jasty respectfully requests this Court dismiss Count

III of Plaintiff, Ananth Jasty’s Complaint with prejudice.

V.       Plaintiff Fails to State a Claim for Negligent Infliction of Emotional Distress

         Plaintiff, Ananth Jasty’s complaint fails to articulate facts constituting a claim for negligent

infliction of emotional distress as said allegation can not be made in good faith. “the elements of

negligent infliction of emotional distress are: ‘(1) the plaintiff must suffer a discernable physical

injury; (2) the physical injury must be caused by the psychological trauma; (3) the plaintiff must

be involved in the event causing the negligent injury to another; and (4) the plaintiff must have

a close personal relationship to the directly injured person.’” 22

         Plaintiff, Ananth Jasty’s Complaint does not allege each element of a claim for negligent

infliction of emotional distress, nor can he. Initially, Ananth Jasty does not allege a discernable

physical injury, just “...physical distress in his bowels, stomach cramps, and other physical

maladies.”23 Additionally, “if there is no physical impact to the plaintiff, ‘the complained-of-



         22
        Kendron v. SCI Funeral Services of Florida, LLC, 230 So.3d 636 (Fla. 5th DCA
2017); Quoting, LeGrande v. Emmanuel, 889 So.2d 991, 995 (Fla. 3rd DCA); citing, Zell v.
Meek, 665 So.2d 1048, 1052 (Fla. 1995).
         23
              See, Document 20, p. 32, ¶ 203.

                                                   -7-
mental distress must be ‘manifested by physical injury’ the plaintiff must be ‘involved’ in the

incident seeing, hearing, or arriving on the scene as the traumatizing event occurs, and the

plaintiff must suffered the complained-of mental distress and accompanying physical impairment

‘within a short time’ of the incident.”24

       The allegations set forth by the plaintiff fail to establish a claim for negligent infliction of

emotional distress, indeed, he does not allege being involved in the incident of his grandfather’s

passing nor was his mental distress manifested by a physical injury. Murali Jasty respectfully

requests this Court dismiss Count V of Plaintiff, Ananth Jasty’s amended complaint with

prejudice.

VI.    Plaintiff Fails to State a Claim for Intentional Infliction of Emotional Distress

       Plaintiff, Ananth Jasty’s amended complaint fails to articulate facts constituting a claim for

intentional infliction of emotional distress as said allegation can not be made in good faith.

Ananth Jasty alleges Defendant, Murali Jasty, caused his grandfather’s death causing him “...to

experience emotional distress, shock, anxiety all, [sic] of which caused physical distress in his

bowels, stomach cramps and other physical maladies.25 To state a claim for intentional infliction

of emotional distress a plaintiff must allege: “...(1) the wrongdoer’s conduct was intentional or

reckless, i.e., he intended his behavior when he knew or should have known that emotional

distress would likely result; (2) the conduct was outrageous, i.e., beyond all bounds of decency,

atrocious and utterly intolerable in a civilized community; (3) the conduct caused emotional


       24
        SCI Funeral Services of Florida, LLC at 638; quoting, Eagle-Pincher Indus. Inc. v.
Cox, 481 So.2d 517, 526 (Fla. 3rd DCA 1985); accord Zell at 1052.
       25
            See, Document 20, p. 35, ¶ 213.

                                                 -8-
distress; and (4) the emotional distress was severe.”26

       Plaintiff, Ananth Jasty’s amended complaint does not allege each element of a claim for

intentional infliction of emotional distress, nor can he. The intentional behavior alleged in the

complaint involves the intentional hastening of Venkatanarayana Jasty’s death, which constituted

outrageous and atrocious conduct. These allegations to not meet the elements of a claim for

intentional infliction of emotional distress. To the contrary, the alleged intentional action taken

by Muralis Jasty was against Venkatanarayana Jasty, not Ananth Jasty.

       In this case, the plaintiff alleges a hastening of the death of his grandfather as grounds of

his intentional infliction of emotional distress claim. His emotional distress was not, in fact,

severe, nor does he in good faith allege it was.

       Further, “We have previously held that the tort of intentional infliction of emotional

distress is not created by a person who does no more than pursue his legal rights in a permissible

way, even if he knows his conduct will cause emotional distress to the plaintiff.” 27

       With respect to the demand letter which the plaintiff alleges “negligently” caused his

emotional distress, the law of this jurisdiction simply does not permit a cause of action for

intentional infliction of emotional distress Murali Jasty pursued his legal rights even if he knew

it would cause Ananth Jasty emotional distress.

       Murali Jasty respectfully requests this Court dismiss Count VI of Plaintiff, Ananth Jasty’s


       26
        State Farm Mut. Auto Ins. Co. v. Novotny, 657 So.2d 1210, 1212 (Fla. 5th DCA
1995); Citing, Williams v. City of Minneola, 619 So.2d 983, 986 (Fla. 5th DCA 1993).
       27
        State Farm Mut. Auto. Ins. Co at 1212; Citing, Food Lion, Inc. v. Clifford, 629 So.
2d 201 (Fla. 5th DCA 1993), Southland Corp. v. Bartsch., 522 So.2d 1053 (Fla. 5th DCA
1998.

                                                -9-
amended complaint with prejudice.

VII.   Federal Court does not have Jurisdiction to Invalidate a lawful Power of Attorney

       Count VII of Plaintiff, Ananth Jasty’s amended complaint requests this Court declare the

power of attorney executed by Venkatanarayana Jasty invalid. Plaintiff appears to cite to 28

U.S.C. §§ 2201 and 2202 as well as Rule 57, Federal Rules of Civil Procedure as granting this

Court jurisdiction to invalidate the subject power of attorney.

       28 U.S.C. § 2201 permits a federal court jurisdiction:

       (a) In a case of actual controversy within its jurisdiction, except with respect to
       Federal taxes other than actions brought under section 7428 of the Internal Revenue
       Code of 1986, a proceeding under section 505 or 1146 of title 11, or in any civil
       action involving an antidumping or countervailing duty proceeding regarding a
       class or kind of merchandise of a free trade area country (as defined in section
       516A(f)(10) of the Tariff Act of 1930), as determined by the administering
       authority, any court of the United States, upon the filing of an appropriate
       pleading, may declare the rights and other legal relations of any interested party
       seeking such declaration, whether or not further relief is or could be sought. Any
       such declaration shall have the force and effect of a final judgment or decree and
       shall be reviewable as such.

       (b) For limitations on actions brought with respect to drug patents see section 505
       or 512 of the Federal Food, Drug, and Cosmetic Act, or section 351 of the Public
       Health Service Act.28

       The subject matter of plaintiff’s complaint does not fall within the jurisdiction of this Court

to declare the power of attorney invalid. Murali Jasty respectfully requests this Court dismiss

Count VIIof Plaintiff, Ananth Jasty’s amended complaint with prejudice.

VIII. Plaintiff does not Allege a Cause of Action to Allow an Injunction

       Count VIII of Plaintiff, Ananth Jasty’s amended complaint requests this Court issue an



       28
            28 U.S.C. 2201.

                                                -10-
injunction preventing Murali Jasty, the designated personal representative and caretaker of

Venkatanarayana Jasty from exercising any control over his assets. Plaintiff fails to cite to any

federal or state law permitting granting this Court such authority. Also, plaintiff bases his

injunction request on speculation or “fear” Murali Jasty will hide assets.29 This speculation does

not entitle him to the requested relief.

       The subject matter of Count VIII should be dealt with in probate court.

       Murali Jasty respectfully requests this Court dismiss Count VI of Plaintiff, Ananth Jasty’s

amended complaint with prejudice.

                                             Conclusion

       Based on the legal arguments with supporting case law, Defendant, Murali Jasty,

respectfully requests this Honorable Court enter an Order dismissing Plaintiff, Ananth Jasty’s First

Amended Complaint with prejudice.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed with

the Clerk of Court by using the CM/ECF e-filing portal which will provide electronic service to:

Jack I. Jmaev, Esquire and Jon Abramson, Esquire, Puritan Law, 500 North State College

Boulevard, Suite 1100, Orange, California 92868 and Mr. Joel Ewusiak, Ewusiak Law, P.A.,

6601 Memorial Highway, Suite 311, Tampa, Florida 33615, on this 15th day of November, 2019.



                                                 /s/ Jason L. Harr
                                              JASON L. HARR


       29
            See, Document 1, p. 36, ¶ 229.

                                                -11-
Florida Bar No.: 0194336
THE HARR LAW FIRM
The Harr Professional Center
517 South Ridgewood Avenue
Daytona Beach, Florida 32114
Email: jasonharr@harrlawfirm.com
lynnwilkins@harrlawfirm.com
miriamjuarez@harrlawfirm.com
Telephone: (386) 226-4866
Telefax: (386) 226-4886
TRIAL COUNSEL FOR
DEFENDANT MURALI JASTY




 -12-
